                                                              USDC SDNY
UNITED STATES DISTRICT COURT                                  DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                 ELECTRONICALLY FILED
--------------------------------------------------------X     DOC #: __________________
                                                              DATE FILED: April 30, 2021
KENNETH RUDGE,
                                   Petitioner,

                 v.                                                  16-CR-311 (KMW)
                                                                          ORDER
UNITED STATES OF AMERICA,

                                   Respondent.
--------------------------------------------------------X

KIMBA M. WOOD, United States District Judge:

        Pending before the Court are three pro se submissions by Defendant Kenneth Rudge: (1)

a “motion to withdraw guilty plea” filed on November 22, 2019 (ECF No. 408); (2) a 28 U.S.C.

Section 2255 petition to vacate, set aside, or correct his sentence filed on May 21, 2020 (ECF No.

425); and (3) a 28 U.S.C. Section 2255 petition to vacate, set aside, or correct his sentence filed

on June 25, 2020 (ECF No. 437).           Defendant’s submissions raise substantially the same issues:

that trial counsel was ineffective, that Defendant did not knowingly and intelligently enter his

guilty plea, and that the 18 U.S.C. Section 924(c) counts that he was convicted on (Counts One

and Two) are invalidated by United States v. Davis, 139 S. Ct. 2319 (2019).

        In a separate letter submitted on Defendant’s behalf on June 12, 2020, Defendant requests

the Court to appoint counsel to assist him with his Section 2255 petition.       (ECF No. 433.)

Because of the complexity of some of the issues raised in Defendant’s petitions—namely,

Defendant’s claim that his plea agreement failed to describe correctly the predicate offense for

his 18 U.S.C. Section 924(c)(1)(A)(iii) conviction—the Court finds that Defendant’s ability to

present his case would be improved with the aid of counsel.         See 18 U.S. Code §

3006A(a)(2)(B).
       Accordingly, the Court appoints CJA counsel on duty, Andrew G. Patel, to represent

Defendant in connection with the three aforementioned pro se submissions. Before June 25,

2021, Defendant may, through counsel, file a consolidated memorandum of law in support of

Defendant’s Section 2255 petition, covering all of Defendant’s factual and legal allegations.

The Government may file a supplemental response by July 9, 2021. If Defendant wishes to file

a reply, he must do so by July 23, 2021.

       The Clerk of Court is respectfully directed to mail a copy of this Order, and the docket

sheets for 16-cr-311 and 20-cv-3996 (see ECF No. 458) to Defendant.



       SO ORDERED.

Dated: New York, New York
       April 30, 2021
                                                              /s/ Kimba M. Wood
                                                               KIMBA M. WOOD
                                                            United States District Judge




                                                2
